UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-1050



United States of America, for the use and
benefit of J. BOBBY CURRIN & SONS, a North
Carolina General Partnership,

                                              Plaintiff - Appellant,

          versus


HARTFORD ACCIDENT AND INDEMNITY COMPANY,

                                               Defendant - Appellee,

          and


J & W BUILDERS, INCORPORATED,

                                                           Defendant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. Frank W. Bullock, Jr.,
Chief District Judge. (CA-95-533-2)


Submitted:   June 9, 1998                  Decided:   August 31, 1998


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
George K. Freeman, Jr., ROUNTREE & SEAGLE, L.L.P., Wilmington,
North Carolina; Benjamin N. Thompson, THOMPSON & GODWIN, L.L.P.,
Dunn, North Carolina, for Appellant. C. Hamilton Jarrett, ELLZEY
& BROOKS, L.L.C., Raleigh, North Carolina; James Lynn Werner,
Cheryl L. Behymer, ELLZEY & BROOKS, L.L.C., Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

       J. Bobby Currin & Sons (“Currin”) appeals the district court’s

order granting summary judgment in favor of Hartford Accident and

Indemnity Company (“Hartford”), in this action filed under the

Miller Act, 40 U.S.C.A. §§ 270a to 270d (West 1986 & Supp. 1998).

Currin sought payment in excess of $310,000 under the payment bond

issued by Hartford, as surety, for the work Currin did as a subcon-

tractor on a government project. Hartford asserted in its motion

for summary judgment that Currin’s claim was barred by the one-year

statute of limitations. See 40 U.S.C.A. § 270b. Currin responded

that the doctrine of equitable estoppel precluded Hartford from

raising the limitations defense. The district court granted summary

judgment in Hartford’s favor and dismissed Currin’s action as un-

timely filed, relying on United States ex rel. Humble Oil & Re-

fining Co. v. Fidelity & Casualty Co. of New York, 402 F.2d 893,

898 (4th Cir. 1968).

       We have carefully examined the record, the briefs, and the

opinion of the district court. We agree with the district court

that   Currin   failed   to   satisfy       the   requirements   of   equitable

estoppel and, therefore, affirm the grant of summary judgment on

the reasoning of the district court. See United States ex rel. J.

Bobby Currin & Sons v. Hartford Accident & Indem. Co., No. CA-95-

533-2 (M.D.N.C. Dec. 13, 1996). We dispense with oral argument




                                        3
based on our prior order granting the unopposed motion to submit

the case on briefs.




                                                        AFFIRMED




                               4